                “IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

 LEONARD EUGENE BLACKWELL, JR., )
                                )
                                )
            Plaintiff,          )                        Case No. 7:19CV00556
                                )
 v.                             )                               OPINION
                                )
 LYNCHBURG POLICE DEPARTMENT, )                          By: James P. Jones
                                )                        United States District Judge
           Defendant.           )

       Leonard Eugene Blackwell, Jr., Pro Se Plaintiff.

       The plaintiff, Leonard Eugene Blackwell, Jr., a Virginia inmate proceeding

pro se, has filed this civil rights action under 42 U.S.C. § 1983, alleging that

unnamed officers of the Lynchburg Police Department (“LPD”) unlawfully arrested

him, in violation of his constitutional rights. After Blackwell had consented to

payment of the filing fee through installments withheld from his inmate trust

account, but before ordering collection, the court conditionally filed his Complaint,

advising him that it failed to state sufficient facts.

       The Order stated, “Blackwell has not stated facts showing that the officers

who arrested him did so pursuant to or because of LPD policy. As such, his

complaint does not state any actionable claim against the LPD, which is the only

defendant Blackwell has thus far identified.” Order 2, ECF No. 5. The Order
granted 21 days for Blackwell to file an amended complaint to correct this factual

deficiency and make a complete statement of his claims, stating specific action that

each defendant took in violation of his rights. Finally, the Order notified Blackwell,

“FAILURE TO SUBMIT AN AMENDED COMPLAINT MAY RESULT IN

DISMISSAL OF THE ACTION WITHOUT PREJUDICE FOR FAILURE TO

STATE A CLAIM.” Id. at 3.

      The time permitted for Blackwell to submit an amended complaint has

elapsed, and he has had no further communication with the court and has not

submitted an amended complaint. Accordingly, Blackwell has not complied with

the court’s Order. I will summarily dismiss this case accordingly. Because it is

possible for Blackwell to cure the pleading’s deficiencies and go forward with his

claims in a future, separate action, the dismissal will be without prejudice. See, e.g.,

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).

      A separate Final Order will be entered herewith.

                                                DATED: November 18, 2019

                                                /s/ James P. Jones
                                                United States District Judge




                                          -2-
